Fourth Court of Appeals
                                San Antonio, Texas
                                     January 28, 2021

                                   No. 04-20-00561-CV

Enrique LOPEZ, Individually, and as Representative of the Estate of Tristan Lopez, Deceased,
                                       Appellant

                                             v.

                                GUIDING LIGHT, LLC,
                                      Appellee

                From the 150th Judicial District Court, Bexar County, Texas
                              Trial Court No. 2019CI21729
                       Honorable Norma Gonzales, Judge Presiding


                                      ORDER

      The Appellant's Motion for Extension of Time is hereby GRANTED. Appellant's Brief is
due March 5, 2021.

      It is so ORDERED on January 28, 2021.

                                                                PER CURIAM

      ATTESTED TO: _____________________________
                   Michael A. Cruz,
                   Clerk of Court